Citation Nr: 0812674	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  04-03 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1954 to 
November 1957.

In a May 1991 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Sioux Falls, South 
Dakota, denied the veteran's claim for service connection for 
post-traumatic stress disorder.  The veteran did not appeal 
that decision, which became final.  In September 1994, May 
1997, November 1997, and August 1999 rating decisions, the RO 
denied the veteran's petitions to reopen the previously 
denied claim for service connection for post-traumatic stress 
disorder.  Although notified of each of the denials, the 
veteran did not perfect an appeal of the decisions, which 
became final.  In October 2002, the veteran again sought to 
reopen his claim for service connection for post-traumatic 
stress disorder.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from a June 2003 rating decision by the RO 
that denied the veteran's petition to reopen a previously 
denied claim of service connection for post-traumatic stress 
disorder, finding that no new and material evidence had been 
submitted.  The Board remanded the matter in April 2006 for 
further notification, evidentiary development, and 
adjudication.  After completing the required notification and 
partially completing the required evidentiary development, 
the Appeals Management Center (AMC) re-adjudicated the claim 
and again denied the veteran's petition to reopen via the 
issuance of a supplemental statement of the case (SSOC) in 
November 2007.  

The veteran was afforded a hearing before a Decision Review 
Officer (DRO) at the RO in September 2003, the transcript of 
which is of record.

Regardless of what the RO has done, the Board must address 
the question of whether new and material evidence has been 
received to reopen the veteran's claim for service connection 
for post-traumatic stress disorder.  This is so because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  In other words, the Board is required 
to first consider whether new and material evidence is 
presented before the merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Hence, the Board has characterized the claim for service 
connection for post-traumatic stress disorder as a claim to 
reopen.


REMAND

In April 2006, the Board remanded the veteran's claim to 
obtain records from VA medical facilities at which the 
veteran had been treated since April 1999.  In February 2007, 
the AMC requested records from the VA Puget Sound Health Care 
System in Seattle, Washington.  In a March 2007 response, a 
handwritten note was included that appears to have informed 
the AMC that the veteran had additionally been seen at the 
Sioux Falls VA medical center (VAMC) on July 19, 2004; at the 
El Paso VAMC on January 5, 2006; at the Black Hills VAMC on 
April 28, 2003; and at the Amarillo VAMC on April 20, 2005.  
It does not appear, however, that the AMC attempted to obtain 
records of the veteran's treatment from any of the above-
listed facilities, and the only such records currently 
associated with the veteran's claims file are treatment notes 
from April 2003 treatment at the Black Hills VAMC.  

The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically in the claims file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the 
identified VA medical records may have a bearing on the 
veteran's petition to reopen his claim of service connection 
for PTSD, the AMC must attempt to obtain the above-identified 
medical records, along with any other examination or 
treatment records since April 1999, from the Sioux Falls, El 
Paso, Black Hills, and Amarillo VAMCs and associate any 
records obtained with the claims file.

The Board notes in particular that, in remanding the 
veteran's claim in April 2006, the Board specifically 
instructed the originating agency to seek records from all 
VAMCs at which the veteran has obtained treatment since April 
1999.  As such, the Board again emphasizes that future 
adjudication of the veteran's petition to reopen the 
previously denied claim for service connection PTSD must 
include consideration of all identified VAMC treatment 
records.  See Stegall v. West, 11 Vet. App. 268 (1998) (a 
remand by the Board confers on a claimant, as a matter of 
law, the right to compliance with the remand orders).

The Board also notes that the February 2008 letter it sent to 
the veteran notifying him that his appeal had been returned 
to the Board's docket was returned to the Board as 
undeliverable.  Review of the veteran's file indicates that 
this letter was not sent to the veteran's last known address, 
which was submitted by the veteran's representative via an 
August 2006 letter.  However, as the case is being remanded, 
the Board concludes that it is unnecessary at this time to 
provide the veteran with the notification in question.  

The actions identified herein are consistent with pertinent 
duties to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information, and if necessary 
authorization, to enable any additional 
pertinent evidence not currently of 
record relating to the veteran's claimed 
PTSD to be obtained.  The letter should 
also invite the veteran to submit any 
pertinent evidence in his possession and 
explain the type of evidence that is his 
ultimate responsibility to submit. 

2.  The agency of original jurisdiction 
(AOJ) should obtain from the Sioux Falls, 
El Paso, Black Hills, and Amarillo VAMCs 
any available medical records pertaining 
to the veteran's examination or treatment 
at those facilities since April 1999.  In 
particular, the AOJ should obtain reports 
of the veteran's treatment at the Sioux 
Falls VAMC on July 19, 2004; at the El 
Paso VAMC on January 5, 2006; at the 
Black Hills VAMC on April 28, 2003; and 
at the Amarillo VAMC on April 20, 2005.  
The AOJ must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) (2007) as 
regards requesting records from Federal 
facilities.  Any other sources of 
treatment records identified by the 
veteran should also be contacted.  All 
records and/or responses received should 
be associated with the claims file.

3.  After securing any additional 
records, and after undertaking any other 
development deemed appropriate, the AOJ 
should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2007).



________________________________
MARK F. HALSEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims. This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2007).

